

117 HR 4091 IH: National Flood Insurance Program Consultant Accountability Act of 2021
U.S. House of Representatives
2021-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4091IN THE HOUSE OF REPRESENTATIVESJune 23, 2021Mr. Higgins of Louisiana introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo authorize the Administrator of the Federal Emergency Management Agency to terminate certain contracts on the basis of detrimental conduct to the National Flood Insurance Program, and for other purposes.1.Short titleThis Act may be cited as the National Flood Insurance Program Consultant Accountability Act of 2021.2.Termination of certain contracts under the National Flood Insurance Program(a)In generalPart C of chapter II of the National Flood Insurance Act of 1968 (42 U.S.C. 4081 et seq.) is amended by adding at the end the following:1349.Termination of contracts(a)DefinitionsIn this section—(1)the term covered entity means any attorney, law firm, consultant, or third-party company that provides services to a Write Your Own company; and(2)the term Write Your Own company means a company participating in the cooperative undertaking between the insurance industry and the Federal Insurance and Mitigation Administration that allows participating property and casualty insurance companies to write and service standard flood insurance policies.(b)Termination(1)In generalNotwithstanding any other provision of law, the Administrator may terminate a contract or other agreement between a covered entity and a Write Your Own company if the Administrator—(A)determines that the covered entity has engaged in conduct that is detrimental to the flood insurance program authorized under chapter I; and(B)not later than 14 days before terminating the contract or other agreement, provides notice to the covered entity of the termination.(2)AppealThe Administrator shall establish a process for a covered entity to appeal a termination of a contract or other agreement under paragraph (1).(3)Early termination payoutsThe Administrator or a Write Your Own company is not required to make any early termination payout to a covered entity with respect to a contract or agreement with the Write Your Own company that the Administrator terminates under paragraph (1)..(b)Effective date; applicabilityThe amendment made by subsection (a) shall—(1)take effect on the date of enactment of this Act; and(2)apply to any contract or other agreement between a covered entity and a Write Your Own company (as those terms are defined in section 1349(a) of the National Flood Insurance Act of 1968, as added by subsection (a)) entered into on or after the date of enactment of this Act.